278 U.S. 16 (1928)
JOHNSON, JR., ET AL.
v.
HAYDEL ET AL.
No. 69.
Supreme Court of United States.
Argued April 18, 1928.
Decided October 15, 1928.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF LOUISIANA.
MR. JUSTICE BUTLER delivered the opinion of the Court.
Appellants, plaintiffs below, are engaged in the business of catching and canning oysters for shipment and sale in interstate commerce. Appellees, defendants below, are public officers in Louisiana charged with the duty of enforcing Act No. 258, known as the "Oyster Act," passed in July, 1926, entitled: "An Act To declare all oysters and parts thereof in the waters of the State to be the property of the State of Louisiana, and to provide the manner and extent of their reduction to private ownership; to encourage, protect, conserve, regulate and develop the Oyster industry of the State of Louisiana . . ." Plaintiffs sued to enjoin enforcement of certain of its provisions on the ground, among others, that they violate the commerce clause of the Federal Constitution. The district judge granted a restraining order pending application for a temporary injunction. There was a hearing before the court, consisting of three judges, organized as required by § 266 of the Judicial Code, U.S.C. Tit. 28, § 380; it set *17 aside the restraining order and denied the injunction. Then, the court allowed this appeal, found that the plaintiffs will sustain irreparable harm and damage, and stayed the enforcement of the Act pending determination here.
The purpose of this Act is the same in respect of oysters as that of Act. No. 103 in respect of shrimp, considered in Foster-Fountain Packing Co. v. Haydel, ante, p. 1. The challenged provisions of the one closely correspond to those of the other. The two cases present similar issues of law and fact. The showing made by plaintiffs in support of their motion for temporary injunction is substantially the same as was made in that case. Our decision there controls this case.
Decree reversed.